Citation Nr: 1701760	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-17 421	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently rated noncompensable.

2.  Entitlement to an increased rating for left ear otitis media, currently rated 10 percent disabling.

3.  Entitlement to a separate 10 percent rating for peripheral vestibular disorder.

4.  Entitlement to a separate 10 percent rating for otitis externa.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1963 to February 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO denied the Veteran's claims for a compensable rating for left ear hearing loss and a rating higher than 10 percent for left ear otitis media.  The Veteran timely appealed.

During the pendency of the appeal, the RO awarded the Veteran service connection for right ear hearing loss, evaluated as noncompensable.  The RO adjudicated the issue of a higher rating for right ear hearing loss, in conjunction with the Veteran's claim for a higher rating for left ear hearing loss, in an October 2012 supplemental statement of the case (SSOC).  At that time, the RO indicated that the disability was now being characterized as bilateral hearing loss.  Although the November 2014 SSOC characterized the disability as left ear hearing loss, the most recent rating code sheet indicates the disability as bilateral hearing loss, previously left ear hearing loss.  The issue has been characterized accordingly on the title page.

The Veteran testified during a Board video-conference hearing in October 2016 before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.

As a final preliminary matter, the Board notes that during the Veteran's October 2016 hearing, the Veteran reported experiencing depression as a result of his bilateral hearing loss and difficulty communicating with others.  As this issue has not yet been adjudicated by the agency of original jurisdiction (AOJ), this issue is referred to the AOJ for appropriate action, to include providing the Veteran with the appropriate forms.  See 38 C.F.R. §§ 19.9(b) (providing for referral to AOJ of issues not yet adjudicated); 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits) (2016).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has at worst level I hearing loss in the right ear.

2.  The Veteran has at worst level IV hearing loss in the left ear.

3.  The Veteran's otitis media manifests in vertigo with dizziness, but without staggering.

4.  The Veteran's left ear involves dry and scaly, or serous discharge, and itching requiring frequent and prolonged treatment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2.  The criteria for a rating higher than 10 percent for otitis media have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.85, 4.86, 4.87, DC 6200 (2016).

3.  The criteria for a separate 10 percent rating, but no higher, for peripheral vestibular order associated with left ear otitis media have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.87, DC 6204 (2016).

4. The criteria for a separate 10 percent rating, but no higher, for otitis externa have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.85, 4.86, 4.87, Code 6210 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.     
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  

In August 2009 and December 2009, the Veteran was sent letters that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file contains the Veteran's service treatment records, as well as post-service VA treatment records, adequate VA examination reports, and private treatment records.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, his statements in support of the claims are of record.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.

Analysis

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In cases, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  Claim for an increased rating for bilateral hearing loss

The Veteran currently receives a noncompensable rating for his bilateral hearing loss under 38 C.F.R. § 4.85, DC 6100.  

The assigned rating for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349   (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §  4.85, DC 6100.  As set forth in the regulations, Tables VI, Via, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) further provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.

A March 2009 audiological evaluation for complaints for decreased hearing indicates that the Veteran's pure tone thresholds, in decibels, and speech discrimination scores were as follows:




HERTZ


Speech discrimination

1000
2000
3000
4000
Average 

RIGHT
35
35
45
45
40
100
LEFT
55
50
65
60
57.5
96
In a July 2009 follow-up appointment, a VA physician referred the Veteran for hearing aids. 

The October 2009 VA examination report indicates that the Veteran's pure tone thresholds, in decibels, and speech discrimination scores were as follows:




HERTZ


Speech discrimination

1000
2000
3000
4000
Average 

RIGHT
35
35
45
45
40
100
LEFT
55
55
65
60
58.75
96
                                                                                                                        
As the pattern of hearing loss in the left ear is exceptional, Table VIa is applied, however, the resulting evaluation does not change.  Using Table VIa, the December 2013 VA examination revealed level I hearing in the right ear and level IV hearing in the left ear.  Combining level I hearing for the right ear and level IV hearing for the left ear according to Table VII yields a noncompensable rating.  

The November 2011 VA examination report indicates that the Veteran's pure tone thresholds, in decibels, and speech discrimination scores were as follows:




HERTZ


Speech discrimination

1000
2000
3000
4000
Average 

RIGHT
40
40
40
45
43.75
100
LEFT
55
55
50
65
57.5
96
                                                                                                                            
Using Table VI, the November 2011 VA examination revealed level I hearing in the right ear and level II hearing in the left ear.  Combining level I hearing for the right ear and level II hearing for the left ear according to Table VII yields a noncompensable rating.  

The October 2014 VA examination report indicates that the Veteran's pure tone thresholds, in decibels, and speech discrimination scores were as follows:




HERTZ


Speech discrimination

1000
2000
3000
4000
Average 

RIGHT
25
40
40
50
38.75
100
LEFT
30
50
60
55
48.75
100
                                                                                                                            
Using Table VI, the October 2014 VA examination revealed level I hearing in the right ear and level I hearing in the left ear.  Combining level I hearing for the right ear and level I hearing for the left ear according to Table VII yields a noncompensable rating.  The audiologist noted that the Veteran's hearing levels have improved, which is consistent with fluctuating hearing loss associated with a chronic middle ear condition.  

The above evidence reflects that a compensable rating for bilateral hearing loss is not warranted. Here, the VA examination reports as well as the audiological assessment reflect no worse hearing than Level I hearing in the right ear and level IV hearing acuity in the left ear.  The above-noted findings to Table VII and Table VIIA correlated to a noncompensable rating under 38 C.F.R. § 4.85, DC 6100. 

The Veteran contends that he should be rated at a higher evaluation because he is unable to hear people especially with background noise.  However, as noted above, the assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  While the Board acknowledges the Veteran's hearing difficulties, however, the certified test results do not meet the specific pure tone thresholds percentages required for a compensable rating for his right ear and a rating higher than 10 percent for his left ear.  In addition, the evidence reflects that the Veteran's hearing loss in both ears have improved, which the October 2014 VA examiner noted is typical for hearing loss associated with a middle ear condition.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II.  Claim for an increased rating for left ear otitis

The Veteran currently receives a 10 percent rating for chronic suppurative otitis media under 38 C.F.R. § 4.87, DC 6200.  This is the highest schedular rating allowable for this disability.  The Board notes that a higher rating may be warranted for more severe symptoms of Meniere's disease under DC 6205.  However, there is no indication that the Veteran has ever been diagnosed with this disorder.  Therefore, this diagnostic code is not for application. 

In the October 2009 VA examination, the Veteran complained of occasional left ear discharge, ringing noise, and imbalance.  He received a tympanoplasty on the left ear in 1968.  The examiner observed a wet middle ear mucosa and diagnosed the Veteran with chronic left suppurative otitis media and chronic mastoiditis.  There was no peripheral vestibular disorders or symptoms of dizziness, or staggering gait noted.  The Veteran was diagnosed with chronic mastoiditis and otitis media.

In the November 2011 VA examination, the Veteran reported recurrent left middle ear infections of about two to three times per year, occasional suppuration of the left ear, imbalance, and tinnitus.  The examiner concluded that the Veteran has a peripheral vestibular condition described as hearing impairment with vertigo of more than once a week and lasting less than an hour.  The examiner noted symptoms of serous discharge in the external ear canal, active suppuration, and hearing impairment and/or tinnitus.  The Veteran's gait, Romberg limb, and coordination testing were normal.  The Veteran was diagnosed with chronic suppurative otitis media and mastoiditis. 

In the October 2014 VA examination, the Veteran reported that he has recurrent ear infection at least three times a year and that he went to the emergency room due to a painful ear infection.  There was no peripheral vestibular disorders or symptoms of dizziness, or staggering gait.  The examiner noted symptoms of dry and scaly external canal, serous discharge in the external ear canal, itching, and hearing impairment and/or tinnitus.  The examiner did not exam the Veteran's gait.  The examiner concluded that the left ear otitis media did not impact his ability to work.  The Veteran was diagnosed with chronic suppurative otitis media

The Board has considered whether a separate rating is warranted under DCs 6204, peripheral vestibular disorder and 6210, for otitis media externa.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In first addressing the Veteran's diagnosed vertigo, the Board finds that a separate 10 percent rating is warranted pursuant to DC 6204.  See 38 C.F.R. § 4.87.  This conclusion is supported by the findings of the November 2011 VA examination, which found that the Veteran had hearing impairment with vertigo, as well as the Veteran's own subjective reports of dizziness and imbalance throughout the claim period.  Thus, in resolving reasonable doubt in the Veteran's favor, the Board finds that a separate rating for his vertigo manifestations is warranted.  The Board finds that such symptoms more nearly approximate occasional dizziness, as "staggering," as required for the assignment of a 30 percent rating under DC 6204, has not been shown on examination, nor has the Veteran reported such symptom.  Therefore, a higher 30 percent rating is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7, 4.87a, DC 6204. 

In addition, the Veteran has also experienced periodic serous discharge from the ear, along with itching and dry and scaly external ear canal as indicated in the October 2014 VA examination report.  He has also received a number of treatments, which appear to have been for otitis externa symptomatology.  Additionally, he has been instructed to employ regular self-care of these symptoms.  Here, the evidence is unclear whether these additional symptoms are characterized as chronic otitis media or chronic otitis externa, as described by the October 2014 VA examiner. Consequently, resolving reasonable doubt in the Veteran's favor, a separate 10 percent rating is warranted for chronic otitis externa.  38 C.F.R. §§ 4.87, DC 6210.  This is the maximum schedular rating available rating under this Code.

The Board notes that the Veteran is already in receipt of a separate rating for tinnitus. 

Thus, although separate ratings of 10 percent are warranted under DC 6204 and DC 6210, the preponderance of the evidence is against any higher rating for the left ear otitis media.  The benefit of the doubt is thus not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



III. Other considerations

The Board must also determine whether to refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321 (b)(1).  An extraschedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the rating criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321 (b)(1).

In this case, the schedular criteria are adequate.  The rating criteria contemplate impairment of hearing at specific volumes in specific frequencies and the ability to understand language per the word list used to determine speech discrimination.  The Veteran's description of the effects of his hearing loss is that he has difficulty hearing people.  In other words, his hearing loss makes it difficult to hear at specific volumes and to discriminate speech.  These manifestations are contemplated by the schedular criteria, as those criteria, though stated in terms of levels of hearing loss measured through audiometric means, clearly compensate veterans based on higher degrees of decreased auditory acuity.  

Similarly, regarding the Veteran's left ear otitis media, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including pain, serous discharge, itching and recurrent infection, and dizziness, and thus, concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

In this regard, the Veteran's chronic infections are appropriately assigned the 10 percent rating for otitis media; the Veteran's various symptoms of otitis externa, including discharge, itching, and frequent and prolonged treatment are appropriately assigned the 10 percent rating for otitis externa; the Veteran's symptoms of dizziness and imbalance are also appropriated assigned a separate 10 percent rating for peripheral vestibular disorders.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66   (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

IV. Conclusion

For the foregoing reasons, separate 10 percent ratings, but no higher, are warranted for peripheral vestibular disorder and otitis externa.  As the preponderance of the evidence is against any higher or separate ratings for bilateral hearing loss or otitis media, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an increased rating for bilateral hearing loss, currently rated noncompensable, is denied.

Entitlement to an increased rating for left ear otitis media is denied, currently rated 10 percent, is denied.

A separate 10 percent rating for peripheral vestibular disorder, but no higher, is granted, subject to the regulations governing the payment of monetary awards.

A separate 10 percent rating for otitis externa, but no higher, is granted, subject to the regulations governing the payment of monetary awards.


REMAND

The issue of entitlement to a TDIU is deemed to have been submitted as part of any increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, during his October 2016 personal hearing, the Veteran indicated that he retired from his position at the post-office partly due to his bilateral hearing loss disability and left ear otitis media.  He stated that he had to take off of work for a week because of these disabilities.  He indicated that he had difficulty hearing and that he feared driving.  The October 2009 VA examiner concluded that the Veteran's hearing difficulties resulted in significant effects on his occupational activities.  The November 2011 VA examiner concluded that the Veteran's ear and peripheral vestibular conditions impacted his ability to work due to hearing functional impairment.  Thus, there is some evidence of an inability to maintain gainful employment due to his service-connected disabilities and the issue of entitlement to a TDIU has, therefore, been raised.

A TDIU may be granted where the schedular rating is less than 100 percent if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment does not include marginal employment, such as in a protected environment or family business under certain circumstances.  See 38 C.F.R. § 4.16(a).

Generally, A TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, if these threshold criteria are not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the Veteran can receive an extraschedular TDIU.  38 C.F.R. § 4.16 (b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran is service-connected for bilateral hearing loss, evaluated as noncompensable, chronic otitis media, and now, chronic otitis media externa, and peripheral vestibular disease, each rated separately as 10 percent disabling.  Here, as the Veteran's service-connected disabilities do not meet the schedular percentage requirements for entitlement to a TDIU under 38 C.F.R. § 4.16(a), 38 C.F.R. § 4.16 (b) is applicable to his case.   

Upon remand, the Veteran should be provided with proper notice as to the elements and information necessary to substantiate her inferred claim for a TDIU. See 38 C.F.R. §§ 3.340, 3.341, 4.16.  After development upon remand, if there is evidence of unemployability due solely to service-connected disabilities, then the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  Undertake any appropriate development to adjudicate the issue of entitlement to a TDIU on an extraschedular basis, to include sending the Veteran a notice letter that explains how to establish entitlement to a TDIU.  

2.  Then, if there is evidence of unemployability due solely to service-connected disabilities and the Veteran is not found to meet the schedular threshold criteria for a TDIU for any period on appeal, submit the claim of entitlement to a TDIU under 38 C.F.R. § 4.16 (b) to the Director of Compensation Service.

3.  After considering any additional evidence received and conducting any development deemed appropriate, adjudicate the issue of entitlement to a TDIU, on an extraschedular basis.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


